UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6834



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMMY CHAVIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-95-33-4, CA-97-3393-4-22)


Submitted:   July 8, 1999                  Decided:    July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sammy Chavis, Appellant Pro Se.   Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sammy Chavis seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.         Furthermore, there is no merit to

Chavis’ contention that venue was improper in South Carolina.            See

United States v. Al-Talib, 55 F.3d 923, 928 (4th Cir. 1995); United

States   v.   Gilliam,   975   F.2d   1050,   1057-58   (4th   Cir.   1992).

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.          See United States

v. Chavis, Nos. CR-95-334; CA-97-3393-4-22 (D.S.C. June 2, 1998).

We deny Chavis’ motions to appoint counsel, to compel the district

court to correct the record on appeal, and to remand his case to

the district court.      We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                                 DISMISSED




                                      2